DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of specie A, claims 1-4 in the reply filed on 7/18/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Burford (2016/0008918).
Regarding claim 1, Burford discloses a friction stir welding apparatus, comprising: a probe 10 that is pressed to a joint part of a plurality of joined members while 5being rotated (figure 2); a shoulder 52 that surrounds the probe at an outside in a radial direction with respect to a rotation axis of the probe (figure 5c); a recess part (shown in figure 15d) that is formed on at least one of an outer circumference of the probe and an inner circumference of the shoulder: and 10an annular member (set screw) that is fitted to the recess part (figure 1a,b).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burford (2016/0008918) as applied to claim 1 above, and further in view of Martus (1,753,154).
Regarding claim 2, Burford discloses that wherein the recess part is formed on the probe such that at least a portion of an inner circumferential end part of the annular member enters the recess part (figure 1a, b).
Burford shows threads on the set screw, but does not specifically show that 15the inner circumferential end part has an inner taper portion inclined so as to approach the joint part with advancement from an inside to an outside of the radial direction. However, Martus shows a well-known headless set screw with threads where the threads are tapered (from the valley to peak of protrusion-cross sectional view (figure 7)).  This would approach the joint part with advancement from an inside to an outside of the radial direction.  To one skilled in the art at the time of the invention it would have been obvious to use a threaded set screw as taught by Martus as these are well-known in the art and the threads allow the set screw to be securely placed into the hole and hold the probe in place.  
Regarding claim 3, Burford discloses that the recess part is formed on the probe such that at least a portion of an inner circumferential end part of (end closest to probe) the annular member enters the recess part (figure 1a,b), an outer circumferential end part (closest to outside of the tool) of the annular member has a protrusion section (threads) that protrudes toward the joint part (figure 1a,b).
Burford shows the set screw, but does not specifically state/show that the protrusion section has an outer taper portion inclined so as to approach the 25joint part with advancement from an inside to an outside of the radial direction.  However, Martus shows a well-known headless set screw with threads where the threads are tapered inclined (from the valley to peak of protrusion-cross sectional view (figure 7)).  This would approach the joint part with advancement from an inside to an outside of the radial direction.  To one skilled in the art at the time of the invention it would have been obvious to use a threaded set screw as taught by Martus as these are well-known in the art and the threads allow the set screw to be securely placed into the hole and hold the probe in place.  
 

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Prior art was not found that taught or suggested wherein the recess part is formed on the probe, the annular member has a pair of end parts that face each other in a 5circumferential direction of the rotation axis, the pair of end parts has an overlapping part that extends along the circumferential direction and that overlaps in an axis direction of the rotation axis, one of the pair of end parts has: a first joint portion that forms a portion of the overlapping part on a side of the joint part in the axis direction; and a first surface portion 10that is formed on an end in the circumferential direction of the first joint portion, another of the pair of end parts has: a second joint portion that forms a portion of the overlapping part on an opposite side of the joint part in the axis direction; and a second surface portion that faces the first surface portion in the circumferential direction, and 15at least one of the first surface portion and the second surface portion is inclined such that a spacing between the surface portions is enlarged in the circumferential direction with advancement to the joint part.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN B SAAD/Primary Examiner, Art Unit 1735